Concurring Opinion by
Montgomery, J.:
Although I concur in the affirmance of the lower court’s order, I think that our decision has the limited effect only of allowing execution to proceed.
Pennsylvania Rule of Civil Procedure 3121(a)(3) provides for a stay of execution pending disposition of a claim by any person against the subject property. *422The record does not reveal that Mr. Sampson has any such claim now pending. As stated in the majority opinion, Hampson did at one time have such a claim. He had filed an action in equity in the Allegheny County Common Pleas Court to have the deed set aside, but by agreement of counsel for the judgment creditors, that action was discontinued. Thus, the parties here by mutual consent have attempted to give the court jurisdiction to try the issues by petition and rule. Such procedure is improper. I think it is immaterial that the issue of jurisdiction has not been raised by the parties. It is well established that where the court would otherwise have no jurisdiction of the cause of action or subject matter involved in a particulai case, such jurisdiction cannot be conferred by consent, agreement, or other conduct of the parties. 10 P.L.E., Courts, §15.
Admittedly, Greater Valley Terminal Corporation v. Goodman, cited by the majority, involved supplementary proceedings in aid of execution under Pa. R. C. P. 8118; but I consider the ease analogous to this situation and the language of the Court therein very helpful. Not only did the Court enumerate how the issue of title to property in the hands of third persons sought to be executed against should be ascertained, none of those listed being the proceedings attempted here, but also, on page eight, it stated: “. . . the Bench and the Bar must in all proceedings conform to the well-established procedures laid down by the legislature and this Court. The failure so to do can only lead to confusion in the administration of justice and deprivation of the rights of litigants in this Commonwealth.” The reasoning is similar in Simon v. Sorrentimo, 145 Pa. Superior Ct. 364, 20 A. 2d 805 (1941), also cited by the majority. I think that Judge Lipsitt correctly cited that case in Hollinger v. Penn Harris Beal Estate, Inc., 39 Pa. D. & C. 2d 201 (1966), in *423which he ruled that there is no authority in law for a litigant to proceed by petition to declare a judgment invalid against a particular piece of property.
Even if the parties had permitted the action in equity to proceed or if there was another claim by Hampson pending by proper procedure, I doubt that execution should be stayed in this case. I think that the practice prior to promulgation of Rule 3121 on stay of execution on realty still prevails, as discussed in 4 Goodrich-Amram §3121 (a)-1, as follows: “. . . claims to real estate or to interests in real estate cannot properly be raised as an automatic bar to execution under subsection (a)(3). As to such claims, the general rule is that the judgment creditor may be allowed to proceed to execution sale, with any questions of title or other adverse claims being properly raised and determined only in a later ejectment action brought by the purchaser.”
Therefore, I do not join in the reasoning or in the apparent adjudication of the substantive questions in the majority opinion but concur only in the result.